Citation Nr: 1454003	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-14 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral shoulder disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits on appeal.

The Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The case was most recently remanded in January 2014 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claims for low back, neck, and bilateral shoulder disabilities.

In the January 2014 remand, the Board requested, inter alia, that the Veteran be afforded a VA examination of the neck, back, and shoulders.  The requested examination was provided in March 2014.  The examiner provided a negative nexus opinion as to all three disabilities, but the sole basis for his negative opinions was that the Veteran was not shown to have back, neck, or shoulder complaints during service.  The Board notes that lack of evidence of treatment in service alone is not a sufficient basis to deny service connection for a claimed disability, and the examiner was asked to presume that the Veteran's reports of injuries were competent and credible evidence.  As such, the Board finds that the March 2014 opinions are inadequate, and the claim must be remanded for supplemental opinions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should afford the Veteran a VA examination by an examiner with appropriate expertise to determine, as to each of the disabilities (neck, shoulder, and back disabilities) for which service connection is sought, the nature and etiology of the disability during the pendency of the claim.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file.  The examiner should specifically indicate that the claims file has been reviewed.  The examiner is advised that the Veteran is both competent and credible to describe the incidents in service and his post-service symptoms.

Based on a review of the complete claims file, as to each disability identified, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during his naval service or was caused or aggravated by his naval service.  These opinions must be supported by a detailed rationale.

2.  Then, after ensuring that all necessary development has been accomplished, the claims must be readjudicated.  If the determination of any claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



